Citation Nr: 0923271	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist fracture, claimed as secondary to service-connected 
lumbar strain residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
residuals of a right wrist fracture.  The RO in Louisville, 
Kentucky currently has original jurisdiction over the 
Veteran's claims folder.

The Veteran provided testimony at a hearing conducted before 
personnel at the Cleveland RO in November 1997, and at a 
videoconference hearing before a Veterans Law Judge (VLJ) in 
February 2003.  The transcripts from both hearings are of 
record.  The Board notes that the VLJ who conducted the 
February 2003 hearing is no longer employed at the Board.  
Accordingly, correspondence was sent to the Veteran in March 
2006 inquiring whether he wanted a new Board hearing.  He 
responded later that month that he did not want any 
additional hearing.

In March 1999, March 2000, July 2003, June 2006 and July 
2008, the Board remanded the Veteran's claim for additional 
development.  Most recently, the agency of original 
jurisdiction issued a supplemental statement of the case 
(SSOC) in November 2008 which continued to deny his claim.  
The case has been returned to the Board for further appellate 
consideration.

Issues not on appeal

In July 2008, the Board denied the Veteran's claims of 
entitlement to service connection for chronic sinusitis, a 
bilateral knee disability and a cervical spine disability.  
Those issues have therefore been resolved and are therefore 
no longer in appellate status.  



The Board's July 2008 decision also remanded the issue of 
entitlement to service connection for a dorsal spine 
disability.  In November 2008, the RO in Huntington, West 
Virginia granted the Veteran's dorsal spine claim.  Since 
service connection was granted, the Veteran's appeal as to 
that issue has become moot.  To the Board's knowledge, the 
Veteran has not disagreed with the assigned disability rating 
or the effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, this 
matter have been resolved and are not in appellate status.


FINDING OF FACT

The competent medical evidence of record does not indicate or 
suggest any nexus between the Veteran's right wrist fracture 
residuals and his service-connected lumbar strain residuals.


CONCLUSION OF LAW

Residuals of a right wrist fracture are not due to or the 
result of the Veteran's service-connected lumbar strain 
residuals.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for right 
wrist fracture residuals, claimed as secondary to his 
service-connected lumbar spine disability.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 


Stegall concerns

As noted above, the Board has remanded the Veteran's claim on 
five separate occasions.  A review of the record indicates 
that all of the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

Specifically, the Social Security Administration records have 
been obtained and medical records from A.G.K., M.D., were 
requested based on the Board's March 1999 remand.  The 
Veteran was afforded a videoconference hearing in February 
2003 and additional evidence was reviewed by the RO at the 
request of the March 2000 remand.  

Additional notice of the Veterans Claims Assistance Act of 
2000 (VCAA) was provided to the Veteran in March 2004 and 
efforts were made to obtain employment records in May 2005 at 
the request of the Board's July 2003 remand.  The Veteran has 
been provided with multiple VA examinations at the request of 
the Board's July 2003 and June 2006 remands.  Finally, an 
August 2008 letter requested the Veteran submit, or allow VA 
to obtain, his 1988 hospitalization treatment records thereby 
complying with the Board's July 2008 remand instructions. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection on a secondary basis in a 
letter from the VA Appeals Management Center (AMC) dated 
March 8, 2007.  To wit, the Veteran was informed that the 
evidence must demonstrate that his service-connected 
disability must have either caused or aggravated his 
additional disability.

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced March 2007 letter, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The March 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that a March 2, 2004, letter from the AMC 
specifically requested of the Veteran: "please provide us 
with any additional evidence or information you may have 
pertaining to your claim."  This informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a June 26, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient treatment 
records, private medical records, Social Security 
Administration records and provided him with several VA 
examinations. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in November 2004 and March 2007.  The report of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise


The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2003 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the Veteran has 
not contended that his currently diagnosed right wrist 
fracture residuals are directly due to his military service.  
Moreover, there is nothing in the Veteran's service medical 
records or elsewhere in the claims folder which even remotely 
suggest that such is the case.  

The Veteran has repeatedly stated that he fractured his right 
wrist after falling down a flight of stairs in 1988, nearly 
15 years after separating from military service.  The Board's 
discussion will therefore be devoted exclusively to the 
matter of secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), a physical examination of 
the Veteran's right wrist during the March 2007 VA 
examination revealed a limited range of motion with pain.  
The VA examiner also noted that x-rays of the Veteran's wrist 
revealed an old healed fracture of the distal radius and an 
ununited fracture of the ulnar styloid.  Accordingly, Wallin 
element (1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, the Veteran was granted service 
connection for a lumbar spine disability by the Board in a 
June 2006 decision. 

With respect to element (3), medical nexus, the Veteran 
contends that his service-connected back disability caused 
him to fall and fracture his wrist.

After recording the Veteran's complains, reviewing the 
Veteran's claims folder and providing a thorough examination, 
the November 2004 VA examiner stated that the Veteran does 
not have "significant atrophy [or] weakness of either lower 
extremity that is from his back condition that would cause a 
fall or significant alterations in gait."  As a result the 
VA examiner concluded that it is less likely than not that 
the Veteran's right wrist is service-connected.  

In June 2006, the Board remanded the Veteran's claim to 
obtain a second medical opinion.  In response, a March 2007 
VA examiner stated that the question of whether the Veteran's 
low back condition was sufficient to cause the fall which 
resulted in his right wrist fracture could not be answered 
without resorting to mere speculation.  The examiner further 
stated that "the Veteran did report right-sided pain prior 
to the fall that may have been triggered by his low back 
condition.  Therefore, I feel that it is as likely as not 
that his back may have played a part in the fall mechanism, 
but once again this is merely speculative."  Since the VA 
examiner could not render an opinion without resorting to 
speculation, his medical opinion cannot be used to support 
the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.].

In July 2008, the Board noted that the Veteran had indicated 
that he had been treated for his right wrist fracture at the 
Middletown Hospital emergency room in 1988.  At that time, 
the evidence of record contained emergency treatment reports 
from the Good Samaritan Hospital describing complaints of 
right hip and right knee pain following a fall in 1988.  
However, those records did not describe a wrist injury, and 
the claims folder did not contain records from the Middletown 
Hospital emergency room that documented a fall or wrist 
injury.  As a result, the Board remanded the Veteran's case, 
requesting he either submit the relevant emergency treatment 
records or complete a VA Form 21-4142, Authorization and 
Consent to Release Information, so that the records could be 
obtained by VA.  He did not do so.  Thus, there is no medical 
evidence documenting the circumstances surrounding the wrist 
fracture.  

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board draws no conclusions based on the 
Veteran's seeming lack of cooperation, however.   

Various medical records contain the Veteran's report of back 
pain causing him to fall and break his wrist.  All references 
to the Veteran's injury in these reports emanates from the 
Veteran himself.  The fact that the Veteran's allegation 
appears in these medical does not serve to verify its 
occurrence.  It is now well established that information from 
a veteran which is merely transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
contemporaneous medical evidence documenting a fall that 
resulted a fractured right wrist.  As noted above, the only 
medical records which document a fall, from Good Samaritan 
Hospital,  describe right hip and knee pain; they do not 
indicate that the Veteran fractured his wrist.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Furthermore, the only competent medical nexus 
opinion stems from the November 2004 VA examiner, who stated 
that the Veteran's spine disability did not cause any atrophy 
or weakness in his lower extremities that would result in an 
altered gait or cause him to fall.  

The Board has considered the Veteran's statements that his 
back pain caused him to fall and break his wrist.  However, 
in this case, the Board places greater weight on the November 
2004 VA examiner's opinion (to the effect that the level of 
severity of the service-connected back disability was 
insufficient to trigger a fall) than on statements made by 
the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  See also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, Wallin element (3) has not been met, and the 
Veteran's claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of a right wrist fracture, claimed as secondary to 
service-connected lumbar strain residuals, as Wallin element 
(3) has not been met. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for residuals of a right 
wrist fracture, claimed as secondary to service-connected 
lumbar strain residuals, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


